Response to Amendment
Applicant’s amendments to the Claims in response to the Non-Final Office Action mailed December 08, 2021 has been entered. 
Claims 1-20 are allowed.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
The applicant has amended independent claims 1, 14 and 20 to include the allowable subject matter of "wherein the connecting face outer pattern perimeter portion is spaced inward from the connecting face perimeter". 
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding independent claims 1, 14, and 20 and their dependent claims 2-13 and 15-19, the prior art fails to teach “wherein the connecting face outer pattern perimeter portion is spaced inward from the connecting face perimeter”. While Bowden teaches (Fig. 1-4): a connecting face outer pattern perimeter portion (annotated Fig. 2 below), the examiner finds no obvious reason to modify Bowden’s friction wedge such that the connecting face outer pattern perimeter portion is “spaced inward” from a connecting face perimeter. Such a modification would require improper hindsight reasoning and a reconstruction of Bowden’s friction wedge. 

    PNG
    media_image1.png
    641
    625
    media_image1.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102. The examiner can normally be reached Mon. through Fri. 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        

/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617